                                             Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELIZABETH ANDERSON, et al.,                       Case No. 3:20-cv-01178-JD
                                           individually and on behalf of all others
                                   8       similarly situated,
                                                                                             ORDER RE REMAND
                                                          Plaintiffs,
                                   9
                                                                                             Re: Dkt. No. 13
                                                   v.
                                  10

                                  11       STARBUCKS CORPORATION,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Named plaintiffs Anderson and several others have sued Starbucks Corporation on behalf
                                  14   of a putative class of store managers to recover cell phone costs and fees incurred on the job.
                                  15   Plaintiffs filed this action under California state law in the Alameda County Superior Court. Dkt.
                                  16   No. 1-2. Starbucks removed to federal court under the Class Action Fairness Act of 2005
                                  17   (CAFA), 28 U.S.C. § 1332(d). Dkt. No. 1. Plaintiffs say that Starbucks has not plausibly
                                  18   established the $5 million amount in controversy required for CAFA jurisdiction, and that the case
                                  19   should be remanded. Dkt. No. 13. The motion is denied.
                                  20                                              BACKGROUND
                                  21            As alleged in the complaint, plaintiffs were store managers at Starbucks locations
                                  22   throughout California. Dkt. No. 1-3 ¶ 3.1 Starbucks “expected and required” managers to be
                                  23   available to handle work issues as they arose, “[r]egardless of whether they were working or not.”
                                  24   Id. As a result, plaintiffs “regularly used their personal cellular telephone and data/text plans” for
                                  25   work-related emails, texts, phone calls, and other applications. Id. Plaintiffs say that Starbucks
                                  26
                                       1
                                  27     Dkt. No. 1-3 is an amended complaint filed in state court before removal. Starbucks attached
                                       the original and amended complaints to the removal notice. They are identical in all salient
                                  28   respects, and the amended complaint is cited here for clarity and convenience.
                                                                                       1
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 2 of 8




                                   1   expected store managers to pay for their phones and service plans, and did not reimburse them for

                                   2   these expenses incurred on the job. Id. ¶¶ 3, 23.

                                   3          In the initial complaint, plaintiffs alleged claims under California Labor Code Section 2802

                                   4   for recovery of their expenses, and under the Unfair Competition Law, Business & Professions

                                   5   Code Section 17200, for restitution. Dkt. No. 1-2. In an amended complaint, plaintiffs added two

                                   6   new named plaintiffs and a claim under the Private Attorneys General Act, California Labor Code

                                   7   Section 2699, for civil penalties. Dkt. No. 1-3.

                                   8          The putative class is defined as “all persons who are or have been employed at any time

                                   9   during the Class Period by Starbucks in California under the job title Store Manager.” Id. ¶ 27.

                                  10   Plaintiffs did not quantify in either complaint the damages or monetary losses they attribute to

                                  11   Starbucks’ practices. Both complaints are silent on the dollar value of the claims.

                                  12          Starbucks filed a notice of removal under CAFA on February 14, 2020, which was
Northern District of California
 United States District Court




                                  13   approximately eight months after the original complaint was filed in state court. Dkt. No. 1 at 1.

                                  14   Starbucks said that interrogatory answers by two of the named plaintiffs served on February 5,

                                  15   2020, revealed that they had paid $50 and $80 per month respectively during the class period for

                                  16   their cellular plans. Id. at 2-3; Dkt. No. 1-6. This was when Starbucks “first ascertained” that the

                                  17   claims plausibly crossed the $5 million CAFA threshold. Dkt. No. 1 at 3; see 28 U.S.C.

                                  18   § 1446(b).

                                  19          In the removal petition, Starbucks estimated that the amount in controversy “is at least

                                  20   $5,905,100.” Id. at 6. It calculated this amount by taking the low-end interrogatory answer of $50

                                  21   per month in plan fees and multiplying it by the number of months worked by store managers

                                  22   during the class period, which it determined to be 118,102 months based on its business records.

                                  23   Id. at 9. Starbucks suggested that an additional $1,476,275 in attorneys’ fees and costs should be

                                  24   factored in toward the CAFA threshold based on California state cases with similar claims that

                                  25   awarded approximately 25% of the class’s recovery to plaintiffs’ counsel. Id. at 9-10. In sum,

                                  26   Starbucks alleged that “at least $7,381,375” is in play in this lawsuit. Id. at 10.

                                  27          In response to plaintiffs’ objection in the remand motion that these numbers spotted them

                                  28   too much, Starbucks offered an alternative estimate based on a reduced cell phone bill of $32.50
                                                                                           2
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 3 of 8




                                   1   per manager, and a $50 reimbursement for the cost of each manager’s phone, which was not

                                   2   included in the removal notice. Dkt. No. 16 at 15-16. The $32.50 was derived by taking the

                                   3   average of the $50 and $80 monthly bills in the interrogatory answers, which is $65, and reducing

                                   4   it by 50%. Id. It applied the same estimated fee award of 25% to yield $1,011,678.75 in fees. Id.

                                   5   The alternative amount in controversy was estimated to be $5,058,393.75. Id.

                                   6          Plaintiffs’ main argument for a remand is that Starbucks’ estimates of the amount in

                                   7   controversy are irrationally generous. Plaintiffs had an opportunity to present evidence for the

                                   8   Court to consider, but did not proffer anything with respect to the number of store managers or

                                   9   work months, the cost of the cell phone plans or devices, or other pertinent facts. Plaintiffs rely

                                  10   solely on criticisms of Starbucks’ evidence.

                                  11                                              DISCUSSION

                                  12          Plaintiffs are quite right to say, as they repeatedly do, that a strong presumption against
Northern District of California
 United States District Court




                                  13   removal applies in the typical diversity case. See California v. AbbVie, Inc., 390 F. Supp. 3d

                                  14   1176, 1180 (N.D. Cal. 2019). But when a case is removed under CAFA, “no antiremoval

                                  15   presumption” applies. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89

                                  16   (2014); see also Arias v. Residence Inn by Marriott, 936 F.3d 920, 924 (9th Cir. 2019) (“Congress

                                  17   intended CAFA to be interpreted expansively” in favor of removal of certain class actions)

                                  18   (internal citation omitted). A defendant’s notice of removal “need include only ‘a plausible

                                  19   allegation that the amount in controversy exceeds the jurisdictional threshold,’” and does not need

                                  20   evidentiary submissions. Sharpe v. Puritan’s Pride, Inc., Case No. 16-cv-06717-JD, 2017 WL

                                  21   475662 at *2 (N.D. Cal. Feb. 6, 2017) (quoting Ibarra v. Manheim Invs., Inc., 775 F.3d 1193,

                                  22   1197 (9th Cir. 2015) (internal citation omitted)).

                                  23          When the amount in controversy estimated in the removal notice is challenged in a remand

                                  24   motion, the defendant’s responsive burden depends on whether the plaintiff’s attack is facial or

                                  25   factual. Salter v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020). An attack is facial

                                  26   when the plaintiff accepts the defendant’s allegations but says they are not enough to invoke

                                  27   federal jurisdiction. Id. In effect, a facial attack challenges “the form, not the substance” of the

                                  28   defendant’s removal allegations, and the defendant need not respond to the remand motion with
                                                                                            3
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 4 of 8




                                   1   “competent proof” under a summary judgement-type standard. Harris v. KM Indus., Inc., 980

                                   2   F.3d 694, 700 (9th Cir. 2020).

                                   3          An attack is factual when the plaintiff “contests the truth of the [defendant’s] factual

                                   4   allegations, usually by introducing evidence outside the pleadings.” Salter, 974 F.3d at 964. To

                                   5   counter a factual attack, the defendant bears the burden of establishing by a preponderance of the

                                   6   evidence that the amount in controversy exceeds $5 million. Harris, 980 F.3d at 699. The

                                   7   plaintiff may also submit evidence, but is not required to proffer “an alternative [assumption]

                                   8   grounded in real evidence.” Id. at 700 (quoting Ibarra, 775 F.3d at 1199) (bracket in original); see

                                   9   also Chin v. Cole Haan, LLC, Case No. 16-cv-02154-JD, 2016 WL 7211841, at *1 (N.D. Cal.

                                  10   Dec. 13, 2016). The plaintiff may rely instead on “a reasoned argument as to why any

                                  11   assumptions on which [defendant’s numbers] are based are not supported by evidence.” Harris,

                                  12   980 F.3d at 700.
Northern District of California
 United States District Court




                                  13          That is what plaintiffs have done here. They make a factual attack on Starbucks’ estimates

                                  14   of the amount in controversy by contesting its evidence and reasoning, and without introducing

                                  15   extrinsic evidence of their own.

                                  16          “The amount in controversy is simply an estimate of the total amount in dispute, not a

                                  17   prospective assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395,

                                  18   400 (9th Cir. 2010). “To meet CAFA’s amount-in-controversy requirement, a defendant needs to

                                  19   plausibly show that it is reasonably possible that the potential liability exceeds $5 million.”

                                  20   Greene v. Harley-Davidson, Inc., 965 F.3d 767, 772 (9th Cir. 2020). The defendant carries its

                                  21   burden of establishing the amount in controversy by presenting evidence that “plausibly” explains

                                  22   “how the stakes exceed $5 million.” Lewis, 627 F.3d at 400-01. The defendant “need not make

                                  23   the plaintiff’s case for it,” or prove the amount in controversy to a certainty. Harris, 980 F.3d at

                                  24   701; see also Lewis, 627 F.3d at 401. The Court also need not perform detailed mathematical

                                  25   calculations to determine whether the defendant has established the jurisdictional amount. Harris,

                                  26   980 F.3d at 701. Rather, “a defendant may rely on reasonable assumptions to prove that it has met

                                  27   the statutory threshold,” id., and on a “chain of reasoning that includes assumptions” based on

                                  28   reasonable grounds, Ibarra, 775 F.3d at 1199. Reasonable grounds include the allegations in the
                                                                                         4
                                            Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 5 of 8




                                   1   complaint, as well as extrinsic evidence proffered by the defendant. Arias, 936 F.3d at 925.

                                   2   “[P]rospective attorneys’ fees must be included in the assessment of the amount in controversy.”

                                   3   Id. at 922.

                                   4           Starbucks has demonstrated that removal was proper. To start, it filed the removal notice

                                   5   well “within thirty days of ascertaining that the action is removable under CAFA.” Jordan v.

                                   6   Nationstar Mortg., LLC, 781 F.3d 1178, 1180 (9th Cir. 2015). Plaintiffs make no showing to the

                                   7   contrary.

                                   8           For the main issue in dispute, there is no doubt that Starbucks has plausibly established

                                   9   that it is reasonably possible that the amount in controversy exceeds $5 million. Starbucks’

                                  10   statements about the number of prospective class members, and their collective work months, are

                                  11   grounded in its business records. Starbucks filed a declaration by a Partner Resources Vice

                                  12   President, which is a human resources position at the company, stating that “there are at least
Northern District of California
 United States District Court




                                  13   4,168 individuals who held the Store Manager position in California,” and verifying that the

                                  14   managers collectively worked “approximately 118,102 months” during the class period. Dkt. No.

                                  15   16-1 at ¶¶ 1-3. Plaintiffs offer no good reason to call this evidence into question, and there is

                                  16   nothing on the record to indicate that these numbers are in any way unreliable. Plaintiffs suggest

                                  17   that Starbucks “picked a number from thin air” for the headcount of managers, Dkt. No. 17 at 4,

                                  18   but what that means in light of the Vice President’s declaration based on business records is

                                  19   unclear.

                                  20           So too for Starbucks’ treatment of the monthly cell plan costs. Plaintiffs say the proposed

                                  21   $50 and $32.50 figures are the ugly fruits of “cherry-picking” because they are based on

                                  22   interrogatory answers of just two of several named plaintiffs. Dkt. No. 13 at 6. A better way of

                                  23   saying it is that Starbucks used all of the responses by plaintiffs who actually answered the

                                  24   interrogatory directly, which only two plaintiffs did. Starbucks took both answers fully into

                                  25   account. See Dkt. Nos. 16 at 15; 16-3 at 3. If anything, Starbucks did the opposite of cherry-

                                  26   picking, and took the additional measure of positing monthly cell fees at or below the low-end

                                  27   interrogatory answer. Plaintiffs did not contest these numbers with evidence of lower monthly

                                  28   fees, and have not shown that Starbucks’ plan fee numbers were unreasonable.
                                                                                         5
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 6 of 8




                                   1          Plaintiffs’ criticism that Starbucks assumed too full a measure of liability and recovery is

                                   2   also unavailing. Plaintiffs say that it was unreasonable to assume that class members would

                                   3   recover 100% of their cell phone fees, and that “class members would only be entitled to a

                                   4   reasonable percentage of their expenses incurred,” but not all of their cell plan bills as Starbucks

                                   5   assumed in the notice of removal. Dkt. No. 13 at 2; see also 6-7. Plaintiffs also suggest that the

                                   6   word “regularly” in the amended complaint does not mean that every store manager incurred

                                   7   unreimbursed phone expenses every work month. Id. at 8.

                                   8          To be sure, “regularly” does “not necessarily mean always doing something.” Ibarra, 775

                                   9   F.3d at 1198-99 (emphasis in original). But the allegations in the amended complaint and

                                  10   plaintiffs’ discovery responses demonstrate that “always” best approximates plaintiffs’ theory of

                                  11   the case. The allegations are made on behalf of “all” store managers who were “expected and

                                  12   required” to “place and/or receive” a variety of job-related phone calls and text messages
Northern District of California
 United States District Court




                                  13   “[r]egardless of whether they were working or not.” Dkt. No. 1-3 ¶¶ 1, 3; see also ¶ 31. Starbucks

                                  14   is said to have “maintained” a policy of denying all reimbursement of cell plan costs for several

                                  15   years. Id. ¶ 23. As Starbucks notes, plaintiffs doubled-down on these allegations in their

                                  16   interrogatory responses by stating that Starbucks expected them to be available by phone “at any

                                  17   time, wherever I was located,” and “when I was off duty or otherwise not physically in the store.”

                                  18   Dkt. No. 16 at 12, 14. Plaintiffs say they were called or texted regularly about store operations.

                                  19   Id. at 12-14. Failing to be available “at all times” by phone “could have a detrimental effect on the

                                  20   store and could result in me being subject to disciplinary action.” Id. at 14-15.

                                  21          Overall, plaintiffs maintain that the “circumstances and conditions of my employment

                                  22   necessitated use of my personal mobile device for work related purposes on a regular basis.” Id. at

                                  23   14. In light of these and other broad factual allegations, Starbucks was reasonable in positing the

                                  24   possibility that each putative class member could recover unreimbursed expenses for every month

                                  25   worked. The gravamen of the case is that it was mandatory for all store managers to be reachable

                                  26   by phone or text every day they held the job, which would make a monthly cell phone plan a

                                  27   required work-related expense. Plaintiffs do not seriously dispute this, and nothing in the record

                                  28   indicates that store managers incurred phone charges in only some but not all months of their
                                                                                         6
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 7 of 8




                                   1   employment. Plaintiffs seek refuge in decisions in Harris and other wage-and-hour disputes, but

                                   2   these cases are distinguishable because they involved more open-ended practices than plaintiffs

                                   3   allege here.

                                   4          For the question of less than a full recovery of the monthly plan fee, Starbucks accounted

                                   5   for this possibility by using a low-end monthly fee of $50 in the notice of removal, which was

                                   6   substantially below the high-end answer of $80 and the average of the two ($65). Dkt. No. 1 at 9.

                                   7   It further reduced that figure to $32.50 in the alternative estimate. See Dkt. No. 16 at 16. These

                                   8   figures are a reasonable basis for estimating an amount on controversy on less than a 100%

                                   9   recovery of all expenses.

                                  10          Starbucks included a $50 device reimbursement cost in the alternative estimate, which was

                                  11   also reasonable in light of plaintiffs’ request to include “the cost of personal cell phones and the

                                  12   concomitant data/text plans” as items of monetary recovery. Dkt. No. 1-3 ¶ 28(b)(i). Plaintiffs do
Northern District of California
 United States District Court




                                  13   not meaningfully argue otherwise, and have not shown that a $50 device reimbursement figure is

                                  14   unreasonable.

                                  15          Plaintiffs’ objection to the inclusion of attorneys’ fees is not well taken. “[W]hen a statute

                                  16   or contract provides for the recovery of attorneys’ fees, prospective attorneys’ fees must be

                                  17   included in the assessment of the amount in controversy.” Arias, 936 F.3d at 922 (citing Fritsch v.

                                  18   Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018)). Plaintiffs brought this action

                                  19   under California Labor Code Section 2802, which states that the “necessary expenditures or

                                  20   losses” an employer is liable for includes “attorney’s fees incurred by the employee enforcing the

                                  21   rights granted by this section.” Cal. Lab. Code § 2802(c). “A defendant does ‘not need to prove

                                  22   to a legal certainty’ that a plaintiff will be awarded the proffered attorneys’ fees in the removal

                                  23   notice.” Greene, 965 F.3d at 774 n. 4 (9th Cir. 2020) (citing Dart Cherokee, 574 U.S. at 88). The

                                  24   estimated attorneys’ fees must simply be reasonable. Id.

                                  25          There is no per se rule that a 25% award for attorneys’ fees is reasonable vel non; the

                                  26   context of each individual case must be assessed. Arias, 936 F.3d at 928. Courts in our circuit

                                  27   have treated a potential 25% fee award as reasonable in similar cases. See, e.g., Lucas v. Kors,

                                  28   Case No. CV 18-1608-MWF, 2018 WL 2146403, at *12 (C.D. Cal. May 9, 2018) (and cases cited
                                                                                          7
                                           Case 3:20-cv-01178-JD Document 29 Filed 12/31/20 Page 8 of 8




                                   1   therein). This is enough to establish the reasonableness of the attorneys’ fees estimate Starbucks

                                   2   used here. See Greene, 965 F.3d at 772.

                                   3                                             CONCLUSION

                                   4          Starbucks has plausibly established a possibility that the amount in controversy exceeds $5

                                   5   million. Consequently, the case was properly removed and a remand is denied.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 31, 2020

                                   8

                                   9
                                                                                                   JAMES DONATO
                                  10                                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
